Exhibit 3.1 ROSS MILLER Secretary of State 206 North Carson Street Carson City, Nevada 89701-4299 (775) 684 8708 Website: secretaryofstate.biz Document Number: 20070188015-92 Filing Date and Time: 03/16/2007 6:02 AM Entity Number: E0204742007-5 Articles of Incorporation (PURSUANT TO NRS 78) Important. Read attached instructions before completing form. ABOVE SPACE IS FOR OFFICE USE ONLY 1. Name of Corporation: UIG INDUSTRIES, INC. 2. Registered Agent CORPORATE SERVICES OF AMERICA Name and Address LAS VEGAS, NEVADA 89101 3. Shares: (number of shares Number of shares Par value: Number of shares corporation authorized to issue) with par value: without par value: 4. Names IAN DIXON & Addresses, Name of Board of 10#150 LAS VEGAS Directors/Trustees: Street Address City State Zip Code (each Director/Trustee must be a natural person at least Name 18 years of age; attach additional page if more Street Address City State Zip Code than two directors/trustees) 5. Purpose: The purpose of this Corporation shall be: ANY LAWFUL ACT (optional-see instructions) 6. Names, Address BERTHA L. ELIAS-GONZALEZ /S/ BERTHA L. ELIAS and Signature of Name Signature Incorporator: #207 LAS VEGAS NV (attached additional page Street Address City State Zip Code there is more than one incorporator) 7. Certificate of I hereby accept appointment as Registered Agent for the above named Entity. Acceptance of Appointment of /S/ BERTHA L. ELIAS 03/14/2007 Registered Agent: Authorized Signature of R.A. or On Behalf of Registered AgentEntity Date This form must be accompanied by appropriate fees. See attached fee schedule.
